Title: To Thomas Jefferson from Auguste Chouteau, 26 September 1806
From: Chouteau, Auguste
To: Jefferson, Thomas


                        
                            Monsieur le President
                            
                            St Louis le 26: Septembre 1806:
                        
                        J’ai l’honneur de vous addresser deux listes qui viennent de m’être envoyées du District de la Nouvelle
                            Madrid et qui forment la Suite de celles que je vous ai precedemment envoyé par mes lettres des quinze juillet et vingt
                            quatre aoust dernier et qui expriment le desir que la pluralité des habitans de notre territoire ont de voir Monsieur J:
                            Browne devenir notre Gouverneur
                  J’ai L’honneur d’être avec le plus profond respect Monsieur le President Votre très
                            humble et très obeissant Serviteur
                        
                            Augte. Chouteau
                            
                        
                    